DETAILED ACTION
Status of the Claims
	The present application was filed on 9/25/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: KR10-2020-0038557 filed in the Republic of Korea on 3/30/2020 (ADS filed 9/25/2020, pp 3-4).  Examiner acknowledges receipt, on 10/26/2020, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between 3/30/2020 and 9/25/2020).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216.



Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 9/25/2020 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith.

Claim Objections
Claims 5, 6, 12, 13, 18 and 19 are objected to because of the following informalities:
As per Claims 5, 12 & 18, “a travel cost” already holds antecedent basis. 
As per Claims 6, 13 & 19, Examiner suggests “the determined traveling route” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 11, 12, 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim4, said Claim references “edges that are to be visited”, then “an edge corresponding to a lowest travel cost”, then “the edges connected to the first node”, then “edges included in each of the plurality of candidate routes”.  Here, Examiner questions whether each instance is referencing “essential edges”, “optional edges”, or both (see Claim 2).  Clarification is desired. 
As per Claims 11 & 17, Examiner points Applicant to Claim 4 above regarding said substantially similar issue.
As per Claims 5, 12 & 18, said Claims are rejected by virtue of their dependency.    

Current Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-7 are drawn to an operation method (i.e., a process), Claims 8-14 are drawn to an optimal route searching device (i.e., a machine), and Claims 9-20 are drawn to a host vehicle (i.e., a machine).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:  	An operation method of an optimal route searching device, the operation method comprising: 
acquiring topology transformed map information; 
extracting a plurality of candidate routes based on the topology transformed map information; 
calculating a travel cost for each of the plurality of candidate routes based on a cost function; and 
determining a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route.

(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of acquiring topology transformed map information, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.1  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., visually observing the map information).  Similarly, the second limitation extracting a plurality of candidate routes based on the topology transformed map information, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., evaluating, in one’s mind, a number of possible routes between a starting point and an ending point in the observed map information, e.g., similar to mentally evaluating a number of paths through a maze).  Further, the third limitation of calculating a travel cost for each of the plurality of candidate routes based on a cost function, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., evaluating, in one’s mind, a difficulty, e.g., a distance traversed or a time spent, associated with each of the number of possible routes).  Yet further, the fourth limitation determining a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the fourth limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., judge, in one’s mind, a route as a shortest route and/or a fastest route, based on the evaluated difficulty).  Accordingly, each of the first, second, third, and fourth limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 2-7, the further recitations wherein the topology transformed map information includes pieces of information about essential edges corresponding to roads including parking spaces, optional edges corresponding to roads other than the essential edges, and nodes corresponding to cross points between roads (Claim 2, e.g., further identifies observed “information”), wherein each of the plurality of candidate routes includes all the essential edges and at least one of the optional edges (Claim 3, e.g., further characterizes routes evaluated), wherein the calculating of the travel cost for each of the plurality of candidate routes includes loading the cost function; calculating travel costs for edges that are to be visited at a first node corresponding to a current location; moving to a second node along an edge corresponding to a lowest travel cost from among the edges connected to the first node; and summing travel costs incurred in moving along edges included in each of the plurality of candidate routes (Claim 4, e.g., further characterizes difficulty evaluated between points in a route), wherein the cost function is designed to decrease a travel cost based on visiting of the essential edges, increase the travel cost based on visiting of the optional edges, and increase the travel cost based on successive visiting of the same essential or optional edge (Claim 5, e.g., further characterizes difficulty evaluated between points in a route), transmitting information about the determined candidate route to a vehicle controller (Claim 6, e.g., using one’s mind to communicate, e.g., with a physical aid such as sound waves, and/or pen and paper, a judged route), and determining whether the plurality of candidate routes are extracted a determined number of times, wherein the determined number of times corresponds to a number of generation iterations based on a genetic algorithm and varies depending on a number of optional edges (Claim 7, e.g., re-evaluating the observed map information a number of times until one feels confident that a judged route is the shortest and/or fastest route), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-7 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend.
Considering Claim 8, said Claim includes nearly identical functions as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim adds the limitations receive map information and perform a topology transformation based on the received map information, which, as drafted, are steps that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, the added limitations, which are recited at a high level of generality, can be practically performed in the human mind (i.e., observing information communicated, e.g., with a physical aid such as sound waves, and/or pen and paper, and evaluating, in one’s mind, selective pieces of information from the observed information).  Further, said Claim adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a]n optimal route searching device comprising: processing circuitry configured to).  Accordingly, the limitations of Claim XXX, similar to Claim XXX, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 9-14, said Claims include nearly identical functions as Claims 2-7 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Claim 13 adds a further additional element, beyond the abstract idea, which is further analyzed under Step 2A, Prong Two herein (i.e., a vehicle controller).  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.
Considering Claim 15, said Claim includes nearly identical functions as Claim 8 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a] host vehicle comprising: at least one sensor; a vehicle controller; and processing circuitry configured to).  Accordingly, the limitations of Claim 15, similar to Claim 8, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 16-20, said Claims include nearly identical steps as Claims 9-14 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Claim 19 adds the limitation determine whether there is a parking space based on an image of a front of the host vehicle while the host vehicle travels, which, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the added limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., observing, in one’s mind, whether a parking space exists in an image(s)).  Claims 17, 19, and 20 add further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., processing circuitry, the vehicle controller…configured to drive the host vehicle based on the transmitted information about the determined candidate route, and the at least one sensor).  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 8, and 15, the additional elements an optimal route searching device (Claim 1), [a]n optimal route searching device comprising: processing circuitry configured to (Claim 8) and [a] host vehicle comprising: at least one sensor; a vehicle controller; and processing circuitry configured to (Claim 15) are recited at such a high level of generality that said Claims amount to no more than mere instructions to apply the judicial exception using generic components (i.e., a generic searching device, processing circuitry, host vehicle, sensor, and vehicle controller as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a device, a vehicle, a processing environment).  [See MPEP 2106.05(h)].  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claims 1, 8 and 15 are directed to an abstract idea. [Step 2A: Yes].
Considering Claims 2-7, 9-14, and 16-20, the additional elements a vehicle controller (Claims 6 & 13), processing circuitry (Claim 17), processing circuitry, at least one sensor… (Claim 19), processing circuitry (Claim 20) are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., controller, processing circuitry, sensor, etc.) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, a vehicle environment).  [See MPEP 2106.05(h)].  Specifically, with respect to the vehicle controller… configured to drive the host vehicle based on the transmitted information about the determined candidate route, (Claim 19) appears to be post-solution activity tangential to the recited abstract idea (i.e., of Claim 15).  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized/vehicle environment, nominally recited components).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].  Here, Applicant’s additional element, “the vehicle controller… configured to drive the host vehicle based on the transmitted information about the determined candidate route” (Claim 19), which is recited at a high level of generality, is similarly a well-understood, routine, and/or conventional activity (e.g., See U.S. Patent Application Publication No. 2012/0310465 to Boatright et al., which published in 2012, i.e., “a route planning subsystem may operate to enable the autonomous vehicle control system to drive the vehicle” (para [0018])) that fails to amount to an inventive concept. (See MPEP 2106.05(g), “the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, citing Parker v. Flook, 437 U.S. 584, 588-89, (1978)).
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0328745 to Nagy et al. (hereinafter Nagy ‘745). 
As per Claim 1, Nagy ‘745 teaches [a]n operation method of an optimal route searching device (FIG. 1, “vehicle computing device(s) 106”) as follows:
Initially, Nagy ‘745 teaches acquiring topology transformed map information (para [0030], “access map data identifying travel way portions” & para [0058], i.e., including “roads,…parking lanes,…” and “parking areas” & para [0031], “transform the map data including required travel way portions (and optionally permitted travel way portions) into a coverage graph of nodes and edges” where “[e]ach edge in the coverage graph can represent a travel way portion, while each node in the coverage graph can represent an intersection or connection among adjacent travel way portions”);  
However, Nagy ‘745 does not explicitly disclose extracting a plurality of candidate routes based on the topology transformed map information;  Regardless, Nagy ‘745 discloses an exemplary way of “generating a coverage plan” as an “initial travel route” (para [0084]).  More specifically, in view of FIG. 12,  Nagy ‘745 teaches “determining a main path by identifying node 502 as a start node and traversing consecutive edges within enhanced coverage graph 600/650...[n]ode 508 [is identified as] a subsequent starting node for a first sub-path along successive edges within enhanced coverage graph 600/650 not yet visited…[t]his first sub-path can then be spliced into the main path…[n]ode 514 [is identified as] a subsequent starting node for a second sub-path along successive edges within enhanced coverage graph 600/650 not yet visited…[t]his second sub-path can then be spliced into the main path…[s]uch splicing would result in a main path successively traversing edges 522, 526, 528, 532, 536, 538, 606, 608, 548, 546, 542, 544, 540, 534, 530, 602, 604, and 524 [such that] all exits for all nodes 502-520 within enhanced coverage graph 600/650 have been visited…[t]his sequence of successive edges can form a travel route for a coverage plan”. (para [0085], emphasis added).  In this vein, Nagy ‘745 evidences that “traversing consecutive edges” (i.e., to generate a travel route) may include multiple different options.  In particular, in view of FIG. 13, when “traversing edge 722 from node 704 to node 708, the possible selections for a next successive outgoing edge from node 708 include edge 720, edge 730, and edge 734.” (para [0086], emphasis added).  In such a case, “determining an Eulerian path can include selecting the outgoing edge that reduces turns within the path” (para [0086], i.e., outgoing edge 734 (which would result in no turn) could be selected over outgoing edge 730 (which would result in a 90 degree turn) and/or outgoing edge 720 (which would result in a U-turn or 180 degree turn)).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include extracting a plurality of candidate routes based on the topology transformed map information.  Practically, multiple nodes in an enhanced coverage graph may have similar “possible selections” (e.g., FIG. 13, nodes 704 & 708).  Accordingly, in light of Nagy’s 745 route-generating example, a plurality of candidate routes may be generated with expected results (e.g., a first candidate route where outgoing edge 734 is selected, a second candidate route where outgoing edge 730 is selected, a third candidate route where outgoing edge 720 is selected, etc.).  FIGS. 14 and 15 support this result by assessing at least two candidate routes (i.e., a first candidate route which successively traverses edge 772 and edge 774, which results in a u-turn 775 in the travel route, and a second candidate route which successively traverses edge 772 and edge 776, followed by edge 784 and edge 774, which avoids u-turn 775 in the travel route).    
Next, Nagy ‘745 does not explicitly disclose calculating a travel cost for each of the plurality of candidate routes based on a cost function; and determining a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route.  Regardless, Nagy ‘745 discloses its “route determiner 122 [as] configured to determine travel routes for vehicle 102…in accordance with a navigational objective (e.g., traversing each travel way portion in a set of travel way portions…at least once while reducing total travel cost)”. (para [0060]).  Here, “total travel cost” may be “defined by a travel distance, number and/or types of turns, etc.” (para [0029]).  In this vein, Nagy ‘745 discloses a method for determining “the shortest path costs” between nodes (para [0082]).  In one example, “path costs between nodes can be [] based on the distance of edges between those nodes (e.g., distance of the corresponding travel way portions)”. (para [0082]).  Here, in view of FIGS. 9-10, each edge is associated with a “path cost” (e.g., edge 526 with a cost of “3”) such that a “shortest path from node 504 to node 518… would be calculated as…the cost to traverse edges 526, 528, 532, 536, 538, 542, and 544 (e.g., 3+3+5+2+5+3+3=24)”.  (see para [0082], e.g., where paths with lowest cost are selected).  In another example, in view of FIGS. 14-15, an “alternate path” (which avoids a u-turn) may replace an “initial path” (which includes a u-turn) “when a cost associated with the alternate path is…below a cost associated with the u-turn” (para [0089]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include calculating a travel cost for each of the plurality of candidate routes based on a cost function; and determining a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route.  Nagy ‘745 seeks to determine a vehicle travel route, given a number of possible routes, that meets a navigational objective (e.g., lowest total cost based on travel distance, and/or alternate routes that reduce total costs by minimizing u-turns, etc.).  One is expected to use known tools (e.g., cost functions) according to their known abilities (e.g., as a means to compare alternatives to optimize an objective of interest).
As per Claim 6, Nagy ‘745, as modified, teaches the operation method of Claim 1 above. 
Further, Nagy ‘745 teaches transmitting information about the determined candidate route to a vehicle controller. (para [0063],  “motion planning system 114 can determine a motion plan for the vehicle 102 based at least in part on the travel route determined by route determiner 122” & para [0065], “The motion planning system 114 can provide the selected motion plan to a vehicle controller 116 that controls one or more vehicle controls 108 (e.g., actuators or other devices that control throttle, steering, braking, etc.) to execute the selected motion plan.”).
As per Claim 8, Nagy ‘745, as modified, teaches [a]n optimal route searching device (FIG. 1, “vehicle computing device(s) 106” ) comprising: processing circuitry (para [0068], “processors” 138) configured to receive map information; (para [0058], “retrieve or otherwise obtain map data 118…travel ways”) perform a topology transformation based on the received map information; and extract a plurality of candidate routes based on topology transformed map information, calculate a travel cost for each of the plurality of candidate routes based on a cost function, and determine a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 13, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 8 above.  Further, Nagy ’745 teaches wherein the processing circuitry is further configured to transmit information about the determined candidate route to a vehicle controller. (Here, Examiner points Applicant to the citations in Claim 6 above regarding said substantially similar recitations). 
As per Claim 15, Nagy ‘745, as modified, teaches [a] host vehicle (FIG. 1 & para [0050] “vehicle 102 can be an autonomous vehicle”) comprising: at least one sensor; (para [0051], “one or more sensors 104”] a vehicle controller (FIG. 1, “vehicle controller 116”); and processing circuitry (para [0068], “processors” 138) configured to receive map information; perform a topology transformation based on the received map information; and extract a plurality of candidate routes based on topology transformed map information, calculate a travel cost for each of the plurality of candidate routes based on a cost function, and determine a candidate route corresponding to a lowest cost one of the calculated travel costs as a travelling route. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).




Claims 2-5, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy ‘745 in view of U.S. Patent Application Publication No. 2020/0209001 to Demerly et al (hereinafter Demerly ‘001).
As per Claim 2, Nagy ‘745, as modified, teaches the operation method of Claim 1 above. 
However, Nagy ‘745 does not explicitly disclose wherein the topology transformed map information includes pieces of information about essential edges corresponding to roads including parking spaces, optional edges corresponding to roads other than the essential edges, and nodes corresponding to cross points between roads.  Regardless, Demerly ‘001 teaches a “system and method for identifying a route…including generating a topographic map of a parking area having a plurality of parking spaces and a plurality of roads.” (Abstract).  In particular, the “topographic map 10A includes a parking area 12, such as a parking lot, with a plurality of parking spaces 14 and a road network 16, 18…includ[ing] a plurality of rows 16 extending between and bordering the parking spaces 14, and ingress and egress roads 18 that are connected to the rows 16.” (para [0020] & FIG. 1).  More specifically, the system is configured to “establish a plurality of nodes N1-N24 on the topographic map 10A…each comprised of one of the vertices 20” (para [0021]) and “establish a plurality of links L1-L40 on the topographic map 10A…each extend[ing] between two of the nodes N1-N24, and [] defined by edges 22 of the topographic map 10A” (para [0022]).  Here, “[p]arameters associated with each [of the] links L1-L40 may include…a number of parking spaces along the link, [and] a link length” (para [0022]).  In view of FIG. 1, some roads 16 include parking spaces (e.g., L8, L17, L26, L35, L40), some roads do not include parking spaces (L4, L10, L13, L25, L31, L38, L22, L19), and a plurality of nodes between roads (N1-N24).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include wherein the topology transformed map information includes pieces of information about essential edges corresponding to roads including parking spaces, optional edges corresponding to roads other than the essential edges, and nodes corresponding to cross points between roads.  Similar to Nagy ‘745, Demerly ‘001 associates a cost “with each of the links L1-L40” (para [0040]) as part of its process of determining “an optimal route within the parking area 12 for navigating past a maximum number of parking spaces 14” (para [0024], i.e., to “output a sequence of the links L1-L40 which the vehicle should traverse”).  Optimizing a relatively smaller road network (e.g., within a parking lot) leads to expected results.
As per Claim 3, Nagy ‘745, as modified, teaches the operation method of Claim 2 above. 
However, Nagy ‘745 does not explicitly disclose wherein each of the plurality of candidate routes includes all the essential edges and at least one of the optional edges.  Regardless, viewing FIG. 7A in view of FIG. 1, Demerly ‘001 depicts a route generated “to cover a maximum number of parking spaces” (para [0032]) which includes all links including parking spaces (e.g., L40, L35, L26, L17, L8) and at least one of the links not including parking spaces (e.g., L31, L22, L13, L4).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include wherein each of the plurality of candidate routes includes all the essential edges and at least one of the optional edges.  Demerly ‘001 explicitly suggests that “[a]lthough advances have been made in vehicle navigation systems for both operator-driven and self-driving vehicles to assist drivers in determining an optimal route along roads to a destination, there remains a need to further assist drivers in efficiently identifying open parking spaces within a parking area.” (para [0002]).  Further, Nagy 745 contemplates autonomous vehicle implementations [para [0040]).  In this vein, Demerly ‘001 goes on to indicate that “[a]utonomous vehicles, in particular, need to have the capability of executing the task of searching for a parking space in an efficient and well-defined manner.” (para [0002]).
As per Claim 4, Nagy ‘745, as modified, teaches the operation method of Claim 3 above. 
	Further, Nagy ‘745 teaches wherein the calculating of the travel cost for each of the plurality of candidate routes includes loading the cost function; (para [0034], “computing device can then determine a coverage plan descriptive of a travel route…a travel route can be determined that traverses each edge in the coverage graph at least once while reducing total travel cost over all edges.” & para [0029], i.e., with “total travel cost (e.g., defined by a travel distance, number and/or types of turns, etc.) over all travel way portions” & para [0037], e.g., “a u-turn can be replaced with an alternate path when a cost associated with the alternate path is below a given threshold and/or below a cost associated with the u-turn” & para [0060], i.e., “route determiner 122” implements “navigational objective”)
Further, Nagy ‘745 discloses calculating travel costs for edges that are to be visited at a first node corresponding to a current location; moving to a second node along an edge corresponding to a lowest travel cost from among the edges connected to the first node; and summing travel costs incurred in moving along edges included in each of the plurality of candidate routes. (See FIG. 10, i.e., considering “shortest path” from node 504 to node 508, when at node 504, the cost associated with edge 526 is “3” while the cost associated with edge 530 is “5” and the cost associated with edge 522 is “5”; moves to node 506 along edge 526 associated with the lowest travel cost; when at node 506, the cost associated with edge 528 is “3”, which is the lowest travel cost;  moves to node 508 along edge 528, such that the cost of the shortest path from node 504 to node 508 is “the cost to traverse edges 526 and 528 (e.g., 3+3=6)”)  
As per Claim 5, Nagy ‘745, as modified, teaches the operation method of Claim 3 above.
However, Nagy ‘745 does not explicitly disclose wherein the cost function is designed to decrease a travel cost based on visiting of the essential edges, increase the travel cost based on visiting of the optional edges….  Regardless, Demerly ‘001 discloses that a “cost associated with each link for purposes of establishing the route [] is based on the equation: Cost = Adjacency + f(LinkLength/ParkingSpaces)” (para [0005]) where “[a]ll of the links that have a non-zero number of parking spaces are non-zero links and the adjacency of each of the non-zero links is zero” and “[a]ny of the links that have zero parking spaces are zero links, and the adjacency of [each] zero link[] is equal to the sum of the number of zero links between the subject zero link and the closest non-zero link” and “f(LinkLength/ParkingSpaces) for zero links is a predetermined constant” (para [0006] & paras [0030]-[0031], e.g., “5”).  As such, the cost associated with a non-zero link (i.e., edge with at least one parking space) is Cost non-zero = 0 + f(LinkLength/ParkingSpaces) and the cost associated with a zero link (i.e., edge with zero/no parking spaces) is Cost zero = (sum of the number of zero links between the subject zero link and the closest non-zero link) + predetermined constant.  Accordingly, the cost for “non-zero” links is lowered (i.e., rewarded) for each parking space and the cost for “zero” links is increased (i.e., penalized) by two summed constants (i.e. one that increases with the number of intervening zero links, and one predetermined).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include wherein the cost function is designed to decrease a travel cost based on visiting of the essential edges, increase the travel cost based on visiting of the optional edges.  Here, optimizing a relatively smaller road network (e.g., within a parking lot) leads to expected results.  In the parking context, one would reward (i.e., lower costs associated with) roads having parking spaces and penalize (i.e., raise costs associated with) roads not having parking spaces to determine “an optimal route within the parking area [] for navigating [a vehicle] past a maximum number of parking spaces” (Demerly ‘001, para [0024]).          
Further, Nagy ‘745 does not explicitly disclose [wherein the cost function is designed to]increase the travel cost based on successive visiting of the same essential or optional edge.  Regardless, Nagy ‘745 discloses that “a travel route can be determined that traverses each edge in the coverage graph at least once while reducing total travel cost over all edges.” (para [0034], emphasis added, i.e., same edge can be traversed more than once).  Further, Nagy ‘745 teaches that “total travel cost” may be “defined by a travel distance, number and/or types of turns” (para [0029, emphasis added) such that “a u-turn can be replaced with an alternate path when a cost associated with the alternate path is below a given threshold and/or below a cost associated with the u-turn” (para [0037]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include [wherein the cost function is designed to]increase the travel cost based on successive visiting of the same essential or optional edge.  In light of the teachings of Demerly ‘001, as discussed herein, penalizing another undesired result (e.g., a u-turn/successive visit(s) to a same edge/road portion) may be penalized, not unlike roads without parking spaces, with expected results.  In the parking context, one would penalize (i.e., raise costs associated with) road revisits to determine “an optimal route within the parking area [] for navigating [a vehicle] past a maximum number of parking spaces” (Demerly ‘001, para [0024]).  Practically, navigating a vehicle down the same roads more than once is unlikely to maximize the number of parking spaces.          
	As per Claim 9, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 8 above.  However, Nagy ‘745 does not explicitly disclose wherein the topology transformed map information includes pieces of information about essential edges corresponding to roads including parking spaces, optional edges corresponding to roads other than the essential edges, and nodes corresponding to cross points between roads.  (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said substantially similar recitations).
As per Claim 10, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 9 above.  However, Nagy ‘745 does not explicitly disclose wherein each of the plurality of candidate routes includes all the essential edges and at least one of the optional edges.  (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations).
 As per Claim 11, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 10 above.  Further, Nagy ’745 teaches wherein the processing circuitry is further configured to load the cost function; calculate travel costs for edges that are to be visited at a first node corresponding to a current location; move to a second node along an edge corresponding to a lowest travel cost from among the edges connected to the first node; and sum travel costs incurred in moving along edges included in each of the plurality of candidate routes.  (Here, Examiner points Applicant to the citations in Claim 4 above regarding said substantially similar recitations).
As per Claim 12, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 11 above.  However, Nagy ‘745 does not explicitly disclose wherein the cost function is designed to decrease a travel cost based on visiting of the essential edges, increase the travel cost based on visiting of the optional edges, and increase the travel cost based on successive visiting of the same essential or optional edge. (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations). 
As per Claim 16, Nagy ‘745, as modified, teaches the host vehicle of Claim 15 above.
However, Nagy ‘745 does not explicitly disclose wherein the topology transformed map information includes pieces of information about essential edges corresponding to roads including parking spaces, optional edges corresponding to roads other than the essential edges, and nodes corresponding to cross points between roads, and wherein each of the plurality of candidate routes includes all the essential edges and at least some of the optional edges.  (Here, Examiner points Applicant to the citations and rationale in Claims 2 &3 above regarding said substantially similar recitations).
As per Claim 17, Nagy ‘745, as modified, teaches the host vehicle of Claim 16 above.
Further, Nagy ‘745 teaches wherein the processing circuitry is further configured to load the cost function; calculate travel costs for edges that are to be visited at a first node corresponding to a current location; move to a second node along an edge corresponding to a lowest travel cost from among the edges connected to the first node; and sum travel costs incurred in moving along edges included in each of the plurality of candidate routes. (Here, Examiner points Applicant to the citations in Claim 4 above regarding said substantially similar recitations).  
As per Claim 18, Nagy ‘745, as modified, teaches the host vehicle of Claim 17 above.
However, Nagy ‘745 does not explicitly disclose wherein the cost function is designed to decrease a travel cost based on visiting of the essential edges, increase the travel cost based on visiting of the optional edges, and increase the travel cost based on successive visiting of the same essential or optional edge. (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations). 
 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy ‘745 and Demerly ‘001, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0173790 to Kelleher et al. (hereinafter Kelleher ‘790).   
As per Claim 7, Nagy ‘745, as modified, teaches the operation method of Claim 1 above. 
However, Nagy ‘745 does not explicitly disclose determining whether the plurality of candidate routes are extracted a determined number of times, wherein the determined number of times corresponds to a number of generation iterations based on a genetic algorithm and varies depending on a number of optional edges.  Regardless, in line with Claim 1, Nagy ‘745 determines a travel route in accordance with a navigational objective (e.g., traversing each travel way portion in a set of travel way portions…at least once while reducing “total travel cost” defined by “a travel distance, number and/or types of turns, etc.” (para [0060] & [0029]).  Further, in line with Claim 5, Nagy ‘745 in view of Demerly ‘001 suggests that, in the parking context, a cost function that seeks an optimal route may reward roads having parking spaces (essential edges) and penalize roads not having parking spaces (optional edges).  In this vein, Kelleher ‘790 discloses “systems and methods directed to route optimization” (Abstract).  In particular, given a set of waypoints (e.g., a set of nodes), a genetic algorithm can be employed to “develop a first set of possible solutions that [each] express a proposed route passing through every waypoint” (para [0030], i.e. a first set of candidate routes).  Here, similar to Nagy ‘745, each “possible solution [i.e., each route] is then evaluated based on a fitness factor [e.g.] a total distance traveled [where] the lower the distance, the better the route” (para [0031]).  Then, a number of “top-performing possible solutions” is used to generate (e.g., via crossover operations) “child” solutions (i.e., more optimized routes). (paras [0032], [0035], [0036] & FIG. 3).  “Iterations of these steps are repeated until a final solution is converged upon…e.g., in later iterations, fitness values will converge on an optimum and then fail to meaningfully improve beyond that” (para [0037]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include determining whether the plurality of candidate routes are extracted a determined number of times, wherein the determined number of times corresponds to a number of generation iterations based on a genetic algorithm and varies depending on a number of optional edges.  Here, incorporating a known optimization process (i.e., a genetic algorithm comprising a number of iterations based on the convergence of a cost function) into the process of Nagy ‘745 leads to expected results.  Similar to Claim 5, in the parking context, incorporating rewards/penalties based on parking spaces as part of the “fitness factor” leads to predictable results (e.g., convergence, after a number of iterations, based on lowest distance and minimal roads without parking spaces).  One is expected to use known search algorithms according to their known abilities.      
As per Claim 14, Nagy ‘745, as modified, teaches the optimal route searching device of Claim 8 above.  However, Nagy ‘745 does not explicitly disclose wherein the processing circuitry is further configured to determine whether the plurality of candidate routes are extracted a determined number of times, and wherein the determined number of times corresponds to a number of generation iterations based on a genetic algorithm and varies depending on a number of optional edges. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 
As per Claim 20, Nagy ‘745, as modified, teaches the host vehicle of Claim 15 above.
However, Nagy ‘745 does not explicitly disclose wherein the processing circuitry is further configured to determine whether the plurality of candidate routes are extracted a determined number of times, and wherein the determined number of times corresponds to a number of generation iterations based on a genetic algorithm and varies depending on a number of optional edges. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy ‘745 in view of U.S. Patent Application Publication No. 2021/0118299 to Yata et al (hereinafter Yata ‘299).
As per Claim 19, Nagy ‘745, as modified, teaches the host vehicle of Claim 15 above.
Further, Nagy ‘745 teaches wherein the processing circuitry is further configured to transmit information about the determined candidate route to the vehicle controller, the vehicle controller is further configured to drive the host vehicle based on the transmitted information about the determined candidate route (Here, Examiner points Applicant to the citations in Claim 6 above regarding said substantially similar recitations). 
However, Nagy ‘745 does not explicitly disclose the at least one sensor is configured to determine whether there is a parking space based on an image of a front of the host vehicle while the host vehicle travels.  Regardless, Yata ‘299 teaches a “parking assistance apparatus 10” including a “parking space searching unit 120” which includes a “parking space detection unit 121 for detecting a parking space around the user’s vehicle” (paras [0028], [0030] & FIG. 1).  More specifically, the parking space detection unit 121 obtains a periphery image taken by a camera 161…and performs searching and detection of a parking space around the user’s vehicle…[upon detecting] that the user’s vehicle has entered a parking lot” (para [0031]).  Here, the “camera 161 is disposed around the user’s vehicle, for example, on the front side…” (para [0032]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagy ‘745 to include the at least one sensor is configured to determine whether there is a parking space based on an image of a front of the host vehicle while the host vehicle travels.  Here, Nagy ‘745 contemplates its one or more sensors as including “one or more cameras or other image capture devices [used as the] vehicle traverses the routes provided within the coverage plans” (para [0042]).  Incorporating such a further known use of a vehicle camera (i.e., parking space detection) into the method/system of Nagy ‘745 leads to expected results (i.e., upon entering a parking lot, vehicle can detect parking spaces).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2)(III)).